DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 9/2/2021.
Claims 1, 4, 6, 7, 12, 18, 19, 21 have been amended. 
Claims 2, 9-10, 13, and 20 are canceled.
Claims 1, 3-8, 11-12, 14-19, 21 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Official Notice / Admitted Prior Art
With regard to claim15, the common knowledge declared to be well-known in the art (i.e. It was old and well-known before the effective filing date of the claimed invention in the field of statistics that when a sample size is made up of too few responses; i.e. a statistically insignificant amount of data), the resulting data will not be representative of the target population. This means that results will be both inaccurate, and unable to inform decisions) has previously been taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). Applicant has only made a general allegation that the noticed fact is not common knowledge. However, a general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate.  Support for the Applicant’s assertion should be included. Because Applicant failed to adequately traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 16, 17, 19, 21 are rejected under 35 U.S.C. 103 as obvious over Wu et al. (US 2016/0125456 A1; hereinafter “Wu”) in view of He (US 2016/0267190 A1; hereinafter, “He”) in view of Aravkin (US 2016/032168 A1; hereinafter, “Aravkin”)

Claims 1, 12, and 18: (currently amended)
Pertaining to claims 1, 12, and 18 exemplified in the limitations of claim 1, as shown Wu teaches the following:
A method for automatically identifying, by an analytics and customer tracking system comprising a processor, a summarizing engine, a clustering engine, an attribute selection engine, and user interface engine, segments of customers based on customers having similar characteristics and behaviors, the method comprising:
tracking and collecting, by the analytics and customer tracking system, multiple customer interactions over a network as event-level records for a plurality of customers, wherein the customer interactions are recorded and stored in event-level records, and wherein the event-level records comprise a plurality of event-level attributes and product attributes for a plurality of different products  (Wu, see at least and Figs. 3A, 3B, 5 and Fig. 6 e.g. #615 “Data collection and integration” and associated disclosure; and see also at least [0021], [0041]-[0045] teaching e.g.: “The system 205 collects and processes different categories of data, including contextual data pertaining to products, places, and persons…”; and [0059]-[0069], teaching e.g.: “…For example, contextual data can include, but is not limited to, data pertaining to products [product attributes] purchased or sold [event attribute], places [event attribute] associated with a purchase or sale, and persons involved in the purchase or sale transaction… Primary data 605 can include, e.g., product information [product attribute], product or consumer location information [event attributes], and consumer details… Behavioral and Contextual data 610 can include measurable behavioral data from shoppers' purchases and engagement with various outlet infrastructures. The contextual data can come from, e.g., first, second, and third party data…”; Applicant’s “event level records” reads on these data records collected by Wu from various parties…) 
[…]
feature selecting out via the clustering engine, attributes that have little variance and clustering, via the clustering engine, the customer-level records of the plurality of customer-level records into customer segments based on a reduced set of remaining attributes, […] (Wu, see at least [0079]-[0084], teaching: e.g. “…a machine learning dimension reduction approach, e.g., factorization, or (as indicated here) Principal Component Analysis (PCA) [feature selecting out attributes], can be applied 945 to identify an ordering of the most significant features 950 [a reduced set of remaining attributes]… Based on the top N components, clustering algorithms can be applied 955 to generate M clusters 960…”)
; and
Selecting, via the attribute selection engine, a first suggested segment and a second suggested segment of the customer segments, the first suggested segment and the second suggested segment having significantly different value per visitor than each other, by comparing each customer segment across each attribute (Wu, see at least Fig. 1D and at least [0084], teaching: “…The system can consult the data in the table 930 to determine the principal component values (e.g., the eigenvectors and eigenvalues) associated with each customer based upon their corresponding data for a given day. Customers whose data corresponds to the most significant component values can be placed during the clustering process in a higher probability cluster [first segment having significantly different value per customer] for that day, whereas customers whose data does not correspond to the most significant component values can be placed in a lower probability cluster [second segment] for that day…”; the only difference between the prior art and the limitation is that Wu may not explicitly teach a separate “engine” to perform the function of clustering. However, the Examiner notes that making separable is obvious per MPEP 2144.04 (V)(C) and therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have performed this function by a separate component of Wu’s system.)
Identifying, via the attribute selection engine, first distinguishing attributes of the first suggested segment and second distinguishing attributes of the second suggested segment from among the remaining attributes, wherein the first distinguishing attributes are different from the second distinguishing attributes (Wu, see at least [0084]-[0089] e.g.: “…the system can calculate the summary statistics [distinguishing attributes] for each cluster. For example, the averages for each subcategory from the sales velocity index, contextual score and demographic characteristic can be created from the raw data. This information can be used to score the clusters for each campaign to allow the ordering of customers for each campaign…”); and 
providing, via the user interface engine, the first suggested segment, the second suggested segment, the first distinguishing attributes, and the second distinguishing  attributes to a user interface (Wu, see at least [0090]-[0098] teaching: An example campaign management GUI depicted in FIGS. 11-13 designed to ease a planner's burden in creating omni-channel campaigns. “…The disclosed GUI also enables campaigns to take advantage of the predictive contextual insights described elsewhere herein. For example, contextual data can facilitate efficiency gains when planning an advertisement action by organizing inter-related campaigns under the same advertisement program and the integration of contextual insights and microsegments that dynamically matches when, what, where and who that a planner intend to run its campaigns…”; In view of these findings, the Examiner understands that, if not explicitly stated, then there is at least motivation to display the “summary statistics” [distinguishing attributes] for each cluster [first and second clusters], as noted per [0084]-[0089], via Wu’s GUI because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);
Although Wu teaches the above limitations, including as shown supra, collecting and processing different categories of data, including contextual data pertaining to products, places, and persons, Wu may not explicitly teach the nuances of the specific data. However, regarding these features, Wu in view of He teaches the following: 
wherein the plurality of event-level attributes includes browser information (He, see at least [0035]-[0037] teaching, e.g.: “…a user agent ID of a user browser [browser information],…); combining, via the summarizing engine, the event-level records into a plurality of customer-level records, wherein each customer-level record of the plurality of customer-level records comprises a row in a table associated with each respective customer of the plurality of customers and includes: 
a first referring browser (He, see at least [0035]-[0037] teaching, e.g.: the fields table data refer to “…PageView (PV) unique ID, a user unique ID, a PV-accessed url, occurrence time of PV, user IP, a user agent ID of a user browser [browser information],…
a growing list of dimensions including event-level attributes and product attributes of the plurality of event-level attributes and product attributes that are associated with each respective customer (He, see at least [0035]-[0037] e.g.: “…a combination module, configured to combine the initial PV data and the associated access data to obtain repaired access data…”); and
attributes for customer characteristics and behaviors for each respective customer (He, see at least [0035]-[0037] e.g.: “…each piece of initial PV data therein may include one or more fields which may be PVid, uid, url, time, ip, user agent, adsource, ad-campaign, traffic source, isfirst* and hour*, and the fields refer to a PV unique ID, a user unique ID, a PY-accessed url, occurrence time of PV, user IP, a user agent ID of a user browser, an advertisement source, an advertisement campaign name,”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of He which are applicable to a known base device/method of Wu to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of He to the device/method of Wu because Wu and He are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Wu and He teaches the above limitations, including clustering customers into various marketing segments and micro-segments, Wu may not explicitly teach wherein the clustering is based at least in part on a desired percentage of customers in each cluster. However, Wu in view of Aravkin teaches the following: 
wherein the clustering is based at least in part on a desired percentage of customers in each cluster. (Aravkin, see at least [0013] e.g.: “…The number of clusters into which customers in matrix X are organized must satisfy conflicting needs.  On the one hand, when the clusters are used to target customers for a marketing campaign, for example, having too many clusters (and, thus, too few customers in each cluster) may be undesirable...”)
Therefore, the Examiner finds that there is motivation provided by Aravkin to cluster based on a desired number, and hence a desired percentage, of customers in each cluster and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have performed Wu’s clustering as motivated by Aravkin to cluster based in part on a desired percentage of customers in each cluster so as to avoid too few customers in each cluster because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claims 3: (Original)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following: 
…wherein the attributes for customer characteristics and behaviors include behavioral metrics. (Wu, see at least Fig. 11 #1105d and [0065]-[0066])

Claim 4: (currently amended)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following: 
… The method as set forth in claim 3, wherein the behavioral metrics include a page view metric, a visits metric, a purchases metric, a last visit date, a last purchase date, a last purchase amount metric, a first visit date, a total revenue metric, or an average time per visit metric.. (Wu, see at least [0065]-[0066] teaching: e.g. “…For example, the system can identify associations within shopper behavioral data. Such behavioral data can include purchase (e.g. sales velocity, sales frequency, etc.), engagement (e.g. email open, offer redemption, Facebook 'like', Twitter re-tweet, etc.) and impression (e.g. traffic counts, facing recognition in front of signage, etc.) features…”)

Claim 5: (Original)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
… wherein the attributes for customer characteristics and behaviors include dimensions. (Wu, see at least [0080]-[0084], teaching: e.g. “…Thus, the daily table 930 can include data dimensions such as the sales velocity in the consumer's zip code at a given day,…”)

Claim 6: (currently amended)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 5, wherein the dimensions identify a browser, keyword, or page name used by each respective customer. (Wu, see at least [0069], teaching: e.g. “…The same person can be identified in different ways, e.g., by recognizing individual names, email addresses, social network accounts, etc., Similarly, the same location can be inferred, e.g., from different web pages providing differing descriptions, but each using keywords associated with a same business. References to a same product in different product descriptions, images, etc., can also performed using recognition methods.…”; and note [0080]-[0084] as discussed supra)

Claim 7: (currently amended)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 5, wherein the dimensions identify a geography, location, marketing campaign, or referrer associated with each respective customer. (Wu, see at least [0026], teaching: e.g. “…Using geographic, demographic, or certain other advertising campaign criteria that is received from a user, the system identifies various audience micro-segments that would be more susceptible to the advertising campaign at the specified time and locations.…” and note [0080]-[0084] as discussed supra)

Claim 8: (Original)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 1, wherein the clustering includes at least one of expectation-maximization, hierarchical clustering, and a K-Means algorithmic clustering. (Wu, see at least [0080], teaching: e.g. “…Principal Component Analysis (PCA), can be applied 945 to identify an ordering of the most significant features 950. In some embodiments, once this process completes the system can use standard clustering procedures (K-means, hierarchal, etc.) to build the clusters.…”)

Claim 11: (Previously presented)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 1, wherein the customer characteristics and behaviors are based on interactions occurring over a time period, and wherein the clustering is independent of the time period (Wu, see at least [0026] teaching: e.g. “…when such segments are generated at a granular level based on time or location (e.g., …by zip+4 code), the segments are referred to as "micro-segments" herein…”; Examiner notes that segmentation need not be by time or time-period but may be by location and the interactions observed at location(s) occur over time but the clustering need not consider time but only location and therefore although the attributes include attributes which have a timestamp, they may simply be clustered/segmented by location regardless of time over which the attributes occurred. Therefore, Wu doesn’t require time dependent component/attributes, although this is a possible option, and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try using only time-independent components/attributes, e.g. when such attributes are found to not be his “three most significant components”, e.g. per Wu at [0084], and therefore form Wu’s clusters [customer segments] independent of the time over which Wu’s top N component/attributes were observed/occurred because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claim 14: (Original)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The method as set forth in claim 12 further comprising feature selecting out certain attributes having statistically insignificant variability (Wu, see at least [0083] teaching: e.g. “…Principal Component Analysis (PCA),…”; inherently selects out attributes with insignificant variability)

Claim 16: (Original)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following: 
…wherein the attributes for customer characteristics and behaviors include behavioral metrics. (Wu, see at least Fig. 11 #1105d and [0065]-[0066])

Claim 17: (Original)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
… wherein the attributes for customer characteristics and behaviors include dimensions. (Wu, see at least [0080]-[0084], teaching: e.g. “…Thus, the daily table 930 can include data dimensions such as the sales velocity in the consumer's zip code at a given day,…”)

Claim 19: (currently amended)
Wu/He/Aravkin teaches the above limitation upon which these claims depend. Furthermore, Wu teaches the following:
The system of claim 18, further comprising: a user-interface engine configured to provide customer segments having a statistically significant value for certain attributes of customer characteristics and behaviors relative to other customer segments to a user-interface. (Wu, see at least [0073], [0090]-[0098] and Figs. 7 and 11-13 teaching, e.g.: An example campaign management GUI, etc…)

Claim 21: (currently amended)
Wu/He/Aravkin teaches the limitations upon which this claim depends. Furthermore, Wu teaches the following:
The method of claim 1, further comprising: reducing, via the clustering engine, a number of attributes for the customer characteristics and behaviors by applying a Principal Component Analysis to the plurality of customer-level records (Wu, see at least [0083] teaching: e.g. “Once all contextual index scores are created and joined back to the dataset and prior to generate contextual clusters for micro-segments, a machine learning dimension reduction approach, e.g., factorization, or ( as indicated here) Principal Component Analysis (PCA), can be applied 945 to identify an ordering of the most significant features 950 [attributes]…”)

Claims 15 is rejected under 35 U.S.C. 103 as obvious over Wu in view of He and Aravkin further in view of Applicant admitted prior art.

Claim 15: (original)
Although Wu/He/Aravkin teaches the above limitations upon which this claim depends, and as noted supra teaches using the statistical technique of Principal Component Analysis (PCA) to identify an ordering of the most significant features in a dataset, he may not explicitly teach The method as set forth in claim 12 further comprising feature selecting out certain attributes having statistically insignificant amounts of data. However, regarding this feature, Applicant Admitted Art teaches the following fact: It was old and well-known before the effective filing date of the claimed invention in the field of statistics that when a sample size is made up of too few responses (i.e. a statistically insignificant amount of data), the resulting data will not be representative of the target population. This means that results will be both inaccurate, and unable to inform decisions. Therefore, in view of this finding, the Examiner finds that there is motivation within the level of skill and knowledge of one of ordinary skill in the art to try this technique (i.e. try and remove a dataset which does not have statistically significant amount of data). Therefore, it would have been obvious to a person of ordinary skill in the art to try removing [feature selecting out] certain attributes gathered by Wu which are found to have statistically insignificant amounts of data because according to MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious – MPEP 2143(I)(E) - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007). Furthermore, "The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Response to Arguments
Applicant amended claims 1, 4, 6, 7, 12, 18, 19, 21 and canceled claims 2, 9-10, 13, and 20 on 9/2/2021. Applicant's arguments (hereinafter “Remarks”) also filed 9/2/2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 103 rejections over Wu in view of He and Arvakin. Also note the following:
Regarding the previous 35 USC 112 rejection, the Applicant’s amendments have rendered the rejection moot and therefore the rejection has been withdrawn. 
Regarding the previous 35 USC 101 rejection, the Examiner finds that the amendments overcome the rejection under step 2B of the 2019 PEG analysis guidelines. For this reason, the rejection is respectfully withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622